DETAILED ACTION

Response to Amendment
Applicant’s amendment filed 3/28/22 has been entered.  Currently claims 1, 15-22 and 25-34 are pending, claims 2-14, 23 and 24 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15-22 and 25-34 are rejected under 35 U.S.C. 102a1 as being anticipated by Siboni et al (US Publication 20150096663).
a.	As to claims 1, 15-22 and 25-34, Siboni et al discloses inserts for panels, used within automobiles and aircrafts, wherein the panel comprises a sandwich panel core with a reformable epoxy adhesive.  The sandwich panel core (insert) has a first profile shape and the epoxy adhesive is in direct planar contact with the core and is used to add the sandwich panel core to the interior.  The core can be made of a carbon reinforced material (paragraph 13).  The epoxy adhesive is a reformable epoxy resin long fiber adhesive which will read on applicant’s claimed adhesive that includes a core shell composite (paragraph 13).  The adhesive can contain metallic fillers (metallic portion) and is located within the adhesive and can be adapted to heat the adhesive to melt (paragraph 22).  As to claims 15-18, the epoxy adhesive has a glass transition temperature of 150-200 Celsius as it’s a PHAE or BADGE epoxy adhesive (paragraph 25).  The insert can be adapted to formed a curved profile shape.
As to claims 19-22, it should be noted that claims 19-22 are product by process claim in that it defines how the trim was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the trim structure, and the reference discloses such a product.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15-22 and 25-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785